In consolidated actions, inter alia, to recover a brokerage commission on the sale of real property, the defendants Henry Lewandowski and Richard Lipsman appeal from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated August 7, 1990, as, upon granting reargument, denied the branch of their motion which was to dismiss the first and second causes of action asserted in the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the complaint adequately states causes of action to recover damages for breach of contract and fraud. Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.